 

Exhibit 10.1

[gspxvt4axjty000001.jpg]RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (“Agreement”) is entered by and between Alfredo
Carrasco, his marital community, heirs, and assigns (hereinafter “Employee”),
and Cooltech Holding Corp., its affiliates (including, without limitation, its
parent and all of its subsidiaries), its successors and assigns (hereinafter the
“Company”).  Mr. Carrasco and the Company are sometimes collectively referred to
as the “Parties.”

WHEREAS, Employee and the Company signed the Offer Letter Agreement
(hereinafter, the “Employment Agreement”) effective January 1, 2018;

WHEREAS, the Parties have reached certain agreements to amicably settle certain
outstanding employment, financial and legal issues which may exist to date,
arising from or relating to the Employment Agreement, and believe it is in their
mutual interest to memorialize those agreements in writing in this Agreement;

WHEREAS, the Company will provide Employee certain benefits in consideration of
Employee signing this Agreement; and

NOW, THEREFORE, in consideration of the benefits, mutual promises, and other
good and valuable consideration set forth herein, the sufficiency of which the
parties expressly acknowledge, Employee and the Company agree as follows:

1.

The Company agrees to provide Mr. Carrasco the following consideration after he
executes this Agreement and all required clearances are obtained from Nasdaq:

 

(a)

The Company will pay Mr. Carrasco a net amount of $81,954.18;

 

(b)

The Company will provide an additional consideration in the amount of
$219,545.99 which will be converted into 62,194 units of securities (“Exchange
Units”) of Cool Holdings, Inc., the Company’s parent (“Parent”) at an exchange
rate per Exchange Unit of $3.53.  Each Exchange Unit will be comprised of (a)
one share of common stock of Parent, par value $0.001 (the “Exchange Common
Shares”), and (b) a warrant, in the form attached hereto as Exhibit A, which
would permit the holder to purchase up to 100% of the number of Exchange Common
Shares, at an exercise price of $3.41 per share beginning after a six-month
waiting period (the “Exchange Warrants”);

 

(c)

No factional Exchange Units will be issued.  Instead, the number of Exchange
Units to be issued to Mr. Carrasco will be the number of Exchange Units as would
otherwise be issued pursuant to the Exchange rounded down to the next lowest
whole number. The issuance of the Exchange Units will be made without
registration of the offering and exchange of the Exchange Units under the
Securities Act;

 

(d)

Parent will instruct its transfer agent, Computershare Trust Company, N.A., to
electronically issue the Exchange Common Shares, in book-entry form, to the
Holder and to issue the shares with the 1933 Act Legend; and

1

--------------------------------------------------------------------------------

 

 

(e)

Parent will issue and deliver the Exchange Warrants.

Employee specifically acknowledges and agrees that the Company has made no
representations to him regarding the tax consequences of any amounts received by
Employee or for Employee’s benefit pursuant to this Agreement.  Employee agrees
to pay all taxes and/or tax assessments due to be paid by Employee, and to
indemnify the Company for any claims, costs and/or penalties caused by
Employee’s failure to pay such taxes and/or tax assessments.

2.

Employee agrees to release the Company, its Board of Directors, officers,
employees, agents and assigns, from any and all claims under any federal, state
or local statute or regulation for non-payment of wages or other compensation,
including, but not limited to, expense reimbursements, bonuses, stock grants or
stock options, arising from or relating to Employee’s employment with the
Company through the Effective Date of this Agreement.  This release specifically
excludes claims, charges, complaints, causes of action or demand that post‑date
the Effective Date of this Agreement.

3.

Employee warrants that no promise or inducement has been offered for this
Agreement other than as set forth herein and that this Agreement is executed
without reliance upon any other promises or representations, oral or
written.  Any modification of this Agreement must be made in writing and be
signed by Employee and the Company.  This Agreement supersedes all prior
understandings between the Parties and represents the entire Agreement between
the Parties with respect to all matters involving the payment of wages or other
compensation to Employee by the Company through the Effective Date of this
Agreement.

4.

If any provision of this Agreement or compliance by Employee or the Company with
any provision of this Agreement constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, said provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
both Employee and the Company. This Agreement is governed by the laws of the
State of Florida.  

5.

A court of competent jurisdiction in the State of Florida shall have exclusive
jurisdiction of any lawsuit arising from or relating to this
Agreement.  Employee consents to such venue and personal jurisdiction.  The
prevailing party in any such lawsuit will be entitled to an award of attorney’s
fees and reasonable litigation costs.  The Company will assert this Agreement as
a defense to any claims the Employee might bring.  Employee agrees that he will
indemnify and hold the Company harmless from any breach of this Agreement by
him.  Employee further agrees that in the event of any breach of this Agreement
by him, he will no longer be entitled to payments or other benefits provided
herein, and will return all consideration provided to him by the Company
pursuant to this Agreement.  

6.

This Agreement may be executed via facsimile or electronic mail and in one or
more counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument, binding on the parties.

 

2

--------------------------------------------------------------------------------

 

7.

EMPLOYEE ACKNOWLEDGES AND AGREES THAT he HAS CAREFULLY READ AND VOLUNTARILY
SIGNED THIS AGREEMENT, THAT he HAS HAD AN OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF his CHOICE, AND THAT he SIGNS THIS AGREEMENT WITH THE INTENT OF
RELEASING THE COMPANY AND ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS FROM ANY
AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

Cooltech Holding Corp.:

 

/s/ Mauricio Diaz/s/ Alfredo Carrasco

By:  Mauricio DiazAlfredo Carrasco    

Its:  Chief Executive Officer

 

 

Dated: September 13, 2018Dated: September 13, 2018

 

 

3